        Case 19-10481-jkf                  Doc 14          Filed 02/12/19 Entered 02/12/19 16:13:15                                            Desc Main
                                                           Document      Page 1 of 19

B6A (Ofﬁcial Form 6A) (12/07)


1m [2p          56%
                     Debtor
                              MALES            WM,                                                                        CaseNo.   [9’t94gi
                                                                                                                                         (If known)
                                                                                                                                                         g
                                                                                                                                                         n
                                             SCHEDULE A - REAL PROPERTY
    Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a co-
tenant, community property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for
the debtor’s own beneﬁt If the debtor is married, state whether the husband, wife, both, or the marital community own the property by placing an “H,”
“W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.” the debtor holds no interest in real property, write “None” under
                                                                                          If
“Description and Location of Property.”

   Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.

   If an entity claims to have alien or hold a seemed interest in any property, state the amount of the seemed claim. See Schedule D.                 If no entity claims
to hold a secured interest in the prOperty, write “None” in the column labeled “Amount of Seemed Claim.”

    If the debtor is an individual or if a joint petition is ﬁled, state the amount   of any exemption claimed in the property only in Schedule C - Property
Claimed as Exempt.




                                                                                              JOINT,

             DESCRIPTION AND                                                                                           CURRENT VALUE            AMOUNT OF
               LOCATION OF                            NATURE OF DEBTOR’S                      WIFE,      COMMUNITY
                                                                                                                         OF DEBTOR’S             SECURED
                PROPERTY                             INTEREST IN PROPERTY                                                INTEREST IN                  CLAIM
                                                                                                                     PROPERTY, WITHOUT
                                                                                              HUSBAND,   OR            DEDUCTING ANY
                                                                                                                       SECURED CLAIM
                                                                                                                        OR EXEMPTION


        ‘fa AI. £44ng ﬂﬁ- Lil/E 1N ﬁk‘f’wﬁ                                               um
                                                                                                                      319: 99?)             215/. v99
        @2195, {P41192938                                                                                   (:9




  4§5§M 2W 3+                                      mew/5mm                                                           £50,999
                                                                                              W                                                 7?, 999
   WPA.                   W40            ~
                                                           Wﬂﬁf                _




                                                       &




                                                                                      Total)                         47 a    @090
                                                                                      (Report also on Summary of Schedules.)
         Case 19-10481-jkf                    Doc 14                                    Filed 02/12/19 Entered 02/12/19 16:13:15                                         Desc Main
                                                                                        Document      Page 2 of 19
E SE (Ofﬁcial Form 6B) (12/07)


Inre         ZQWVﬂMgP/{W                                                                      ,                                ,        CaseNo.
                                                                                                                                                           Lq’loéf’g/ﬂy
                            Debtor                                                                                                                                 (If known)

                                          SCHEDULE B - PERSONAL PROPERTY
          Except as directed below, list all personal property of the debtor of whatever kind. Ifthe debtor has no property in one or more of the categories,
place an     ‘1” in the appropriate position in the column
                                                         labeled “None.” If additional space is needed in any category, attach a separate sheet properly
identiﬁed with the case name, case number, and the number of the category. If the debtor is married, state whether the husband, wife, both, or the marital
community own the property by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.” If the debtor is an
individual or a joint petition is ﬁled, state the amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt.

        Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule G ~ Executory Contracts and
Unexpired Lenses.

If the property is being held for the debtor by someone else, state that person’s name and address under “Description and Location of Property.                                         :7


If the property is being held for a minor child, simply state the child's initials and the name and address of the child‘s parent or guardian, such as
"A.B.,   a   minor child, by John Doe, guardian." Do not disclose the child’s name. See,                        11   U.S.C. §112 and Fed. R. Bankr. P. 1007(m).


                                                                                                                                                  mm,
                                                                                                                                                                   CURRENT VALUE OF
                                                                                                                                                                   DEBTOR’S INTEREST
                                                                                                                                                  WIFE,            IN PROPERTY, WITH-
             TYPE OF PROPERTY                                                               DESCRIPTION AND LOCATlON                                               OUT DEDUCTING ANY
                                                                     {13202
                                                                                                  OF PROPERTY                                     mo, comm           SECURED CLAIM
                                                                                                                                                          on          OR EXEMPTION

  L Cashonhand.
                                                  7                 77
                                                                                       ﬂ§IQQD     W?»          HOME                       ,
                                                                                                                                                                    5/009           :

 2‘ Checking, savings or other ﬁnan-
 cial accounts, cem'ﬁcates of deposit                     '7
                                                                         ,


 or shares in banks, savings and loan,
 thriﬁ, building and loan, and home-
 stead associations, or credit unions,
                                                      3

                                                          '7   X         1,   ,




 brokerage houses, or cooperatives.

 3. Security deposits with public util-
 ities, telephone companies, land~                             X
 lords, and others.
                                                                                                                                                                                -
 4. Household goods and furnishings,                                                   .Fuﬂmﬂé ﬂv}; CgMWﬁGﬁ
                                                                                                    {'7                                                        _




 including audio, video, and computer             _            __




                                                                                  «Wm             WM?          ~2
                                                                                                                                                                   £50m
 5. Books; pictures and other art
 objects; antiques; stamp, coin,
 record, tape, compact disc, and other
 collections or collectibles.

 6‘ Wearing apparel.

 7‘ Furs andjewelry.

 8‘ Firearms and sports, photo-
 graphmdmhﬂhobbyequipment                         ,
                                                                                  i:
                                                                                              _
                                                                                                          __    ,    __   __       __




 9. Interests in insurance policies.
                                                                X                                                                             l

 Name insurance company        of each
 policy and itemize surrender or
 refund value    of each.

 10V   Annuities. Itemize and name
 each issuer.

  11. Interests in an education IRA as        l
 deﬁned in 26 U.S.C‘ § 530(b)(1) or under
 a qualiﬁed State tuition plan as deﬁned in
 26 U.S.C. § 529(b)(1). Give particulars.
 (File separately the record(s) of any such
 interest(s).   llU.S,C. § 521(c).)
         Case 19-10481-jkf                      Doc 14   Filed 02/12/19 Entered 02/12/19 16:13:15                  Desc Main
                                                         Document      Page 3 of 19
B 68 (Ofﬁcial Form 6B) (12/07)      u Cont.



            R9W$FW      Debtor
                                                                                        Case No.
                                                                                                         [Cl/ [v 4   f%~_§
                                                                                                             (If known)

                                              SCHEDULE B - PERSONAL PROPERTY
                                                            (Continuation Sheet)

                                                                                               5;:           CURRENT VALUE OF
                                                                                               :2            DEBTOR’S INTEREST
                                                   N                                                         IN PROPERTY, WITH—
            TYPE OF PROPERTY                       0         DESCRIPTION AND LOCATION          E_            OUT DEDUCTING ANY
                                                   N               OF PROPERTY                       U
                                                                                                               SECURED CLAIM
                                                   E
                                                                                                     3          0R EXEMPTION


 12. Interests in IRA, ERISA, Keogh, or
 other pension or proﬁt sharing plans.
 Give particulars
                                                                                               x
 )3. Stock and interests in incorporated
 and unincorporated businesses.
 Itenu'ze.
                                                                                               a
 l4. Interests in partnerships   orjoint
 ventures. Itemize.                                                                            x
 15AGovemmenl and corporate bonds
 and other negotiable and non~
 negotiable instruments.

 16.   Accounts receivableV

 17‘   Alimony, maintenance, supporL
 and property settlements to which the
                                                                                             kw
 debtor is or may be entitled. Give
 particulars.

 18. Other liquidated debts owed to
 debtor including tax refunds. Give
 particulars.
                                                                                               x
 19.   Equitable or future interesm, life
 estates, and rights or powers exercisable
 for the beneﬁt of the debtor other than
 those listed in Schedule   A — Real
 Property.

 20. Contingent and noncomingem
 interes‘s in estate of a decedent, death
 beneﬁt plan, life insurance policy, or trust     >§

 2]. Other contingent and unliquidated
 claims of every nature, including tax
 refunds, counterclaim of the debtor, and
 rights to setoff claims. Give estimated
 Value   of each.
           Case 19-10481-jkf                          Doc 14                                    Filed 02/12/19 Entered 02/12/19 16:13:15                                                                   Desc Main
                                                                                                Document      Page 4 of 19
E   (SE   (Ofﬁcial Form 6B) (12/07)   —   Cont.


In re          39W (17145? Rim/J                                                                                                                    CaseNo.             4?“            [048 [ﬁg
                          Debtor                                                                                                                                                           (If known)

                                                                                                             (Continuation Sheet)



                                                                                                                                                             g                             CURRENT VALUE OF
                                                                                                                                                             2                             DEBTOR’S INTEREST
                                                                       N                                                                                                                   IN PROPERTY, WITH—
               TYPE OF PROPERTY                                        0                               DESCRIPTION AND LOCATION                              E                             OUT DEDUCTING ANY
                                                                                                                                                             .5
                                                                       N                                     OF PROPERTY                                                                     SECURED CLAIM
                                                                       E                                                                                          5                           OR EXEMPTION


                                                                                                                                                                        -
    22. Patents, copyrights, and other
                                                                      X
                                                                           5


    intellectual property. Give particulars.                                                                                                                  >L
                                                                  LL                                                                                                I


                                                                               ~
    23. Licenses, franchises, and other general           ,
                                                                       _
                                                                                   i
                                                                                            _
                                                                                                                                                         :



    intangibles. Give particulars.                            __       N           r:
                                                                                        .
                                                                                                                                                         i

                                                                                                                                                              X             ,




                                                      I
    24. Customer lists or other compilations                                                                                                                                                   rrrrrrrrr
    containing personally identiﬁable
    information (as deﬁned in II U.S.C.
     § 101(41A)) provided to the debtor by
    individuals in connection wich obtaining
    product or service from the debtor
                                                  a           2<                                                                                             X
    primarily for personal, family, or




                                                                                                                                                                                                                     f
    household purposes.
                                                                                                                                                                                                                .,

     25. Automobiles, tmcks, trailer;
    and other vehicles and accessones.
                                                                                                52'?   fjgﬁgﬂlﬁ           M1475 (xi/m           f???                            7'



                                                                                                                                                                                '    $1,
                                                                                                                                                                                               7
                                                                                                                                                                                                   :7      77




                                                                                                7%     ,1.    Wgz/g; Wéﬁéﬁf                              f
                                                                                                                                                                                           E       g 38
    26. Boats, motors, and accessories

    27.   Aircraﬁ and accessories.                                    xx
    28. Ofﬁce equipment, furnishings,
    and supplies.
                                                                       2:
    29. Machinery, ﬁxtures, equipment,
    and supplies used in business.
                                                                       x,

    30, Inventory
                                                              Xx:                                                                                        xxx
 31. Animals.



 32. Crops - growing or harvested.
 Give particulars.                                                    ><p
                                                                                                                                                              X
 33. Farming equipment and implemenu



 34‘      Pm supplies, chemicals, and feed.                                                                                                                  Xx»:

                                                              {ﬁx-X




 35. Other personal property     of any kind
 not already listed. Itemize.

                                                                                                                                                                            --’$'

                                                                                                                     continuation sheets attached    Total)                                4959/
                                                                                                                (Include amounts from any continuation
                                                                                                                sheets attached. Report total also on
                                                                                                                            Summary of Schedules.)
         Case 19-10481-jkf                   Doc 14     Filed 02/12/19 Entered 02/12/19 16:13:15                                Desc Main
                                                        Document      Page 5 of 19
B6C (Ofﬁcial Form 6C) (04/13)


             8%me€             Debtor
                                                 Liam                                                     17404815749
                                                                                                                 (Ifknown)

                           SCHEDULE C - PROPERTY CLAIMED AS EXEMPT

    Debtor claims the exemptions to which debtor is entitled under:          I]   Check if debtor claims a homestead exemption that exceeds
    (Check one box)                                                               $155,675.*
    D llU.S.C.§522(b)(2)
    D 11U.S.C.§522(b)(3)




                                                                                                                             CURRENT
                                                  SPECIFY LAW                             VALUE OF                      VALUE OF PROPERTY
     DESCRIPTION OF PROPERTY                     PROVIDING EACH                           CLAIMED                       WITHOUT DEDUCTING
                                                   EXENIPTION                            EXEMPTION                          EXEMPTION




             “/13?         f




*

              #5234
         f




             M    [A

              m                    i:
                                        ;
                                            we




               Wk                                      _,                e




               WA


        ,,      W              e




                 N/Pr
*   Amount subject to adjustment on 4/01/16, and every three years thereafter with respect to cases commenced on or aﬁer the date   of adjustment.
      Case 19-10481-jkf                      Doc 14                                     Filed 02/12/19 Entered 02/12/19 16:13:15                                                            Desc Main
                                                                                        Document      Page 6 of 19

B 61) (Ofﬁcial Fonn 6D) (12/07)

                     In re        WWEFWM                  Debtor
                                                                                                                  ,                               CaseNo.
                                                                                                                                                                     [5?” [(3435
                                                                                                                                                                                       ‘
                                                                                                                                                                                            7£§
                                                                                                                                                                                    (If known)
                              SCHEDULE D CREDITORS HOLDING SECURED CLAIMS           —




           State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by
property of the debtor as of the date of ﬁling of the petition. The complete account number of any account the debtor has with the creditor is useful
to the trustee and the creditor and may be provided if the debtor chooses to do so. List creditors holding all types of secured interests such as
judgment liens, gamishments, statutory liens, mortgages, deeds of trust, and other security interests.
           List creditors in alphabetical order to the extent practicable.                                If
                                                                               a minor child is the creditor, state the child's initials and the name and
 address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian" Do not disclose the child's name. See, 11 U.S.C. §112
 and Fed. R. Banlcr. P. 1007(m).  If  all secured creditors will not ﬁt on this page, use the continuation sheet provided.
           If any entity other than a spouse in a joint case may be jointly liable on a claim, place an “X” in the column labeled “Codebtor,” include the
entity on the appropriate schedule of creditors, and complete Schedule H ~ Codebtors. If a joint petition is ﬁled, state whether the husband, wife,
both of them, or the marital community may be liable on each claim by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife,
Joint, or Community.”
           If the claim is contingent, place an “X” in the column labeled “Contingent.” If the claim is unliquidated, place an “X” in the column
 labeled “Unliquidated.” If the claim is disputed, place an “X” in the column labeled “Disputed.” (You may need to p1ace an “X” in more than one of
these three columns.)
           Total the columns labeled “Amount of Claim Without Deducting Value of Collatera ” and “Unsecured Portion, if Any” in the boxes
 labeled “Total(s)” on the last sheet of the completed schedule. Report the total from the column labeled “Amount of Claim Without Deducting Value
                                                                                        if
of Collateral” also on the Summary of Schedules and, the debtor is an individual with primarily consumer debts, report the total from the column
labeled “Unsecured Portion, if Any” on the Statistical Summary of Certain Liabilities and Related Data.


           D         Check this box    if debtor has no creditors holding secured claims to report on this Schedule D.

  CREDITOR’S NAME AND                               WIFE,
                                                                                         DATE CLAIM WAS                                                         AMOUNT OF CLAIM                  UNSECURED
    MAILING ADDRESS                                            OR
                                                                                            INCURRED,                                                               WITHOUT                      PORTION, IF
INCLUDING ZIP CODE AND                                                                   NATURE OF LIEN ,                                                       DEDUCTING VALUE                      ANY
  AN ACCOUNT NUMBER                      CODEBTOR
                                                                        COMMUNITY
                                                                                               AND                    CONTINGENT   UNLIQUIDATED
                                                                                                                                                     DISPUTED    OF COLLATERAL
                                                               JOINT,
    (See   Instructions Above.)                     HUSBAND,
                                                                                           DESCRIPTION
                                                                                          AND VALUE OF
                                                                                            PROPERTY
                                                                                         SUBJECT TO LIEN
ACCOUNT NO.

gevgﬁug                                                                                  $147                         K            ><               X               Zé/G‘QQ
  Rméﬁszg’                                                                              2. 1,52 @200
   W43; M1
WE‘ZQW‘ZMX                                                                              VALUES
ACCOUNT N0.




                                                                                        VALUE 5
ACCOUNT NO.




                                                                                        VALUE       $
     continuation sheets                                                                Subtotal b                                                              $                            $
     attached                                                                           (Total of this page)
                                                                                        Total   >
                                                                                        (Use only on last page)
                                                                                                                                                                S
                                                                                                                                                                     Zé} €99 C9             $

                                                                                                                                                                (Repon also on Summary of   (If applicable,   report
                                                                                                                                                                Schedules.)                 also on Statistical
                                                                                                                                                                                            Summary of Cenain
                                                                                                                                                                                            Liabilities and Related
                                                                                                                                                                                            Data.)
         Case 19-10481-jkf               Doc 14             Filed 02/12/19 Entered 02/12/19 16:13:15                                     Desc Main




          m
                                                            Document      Page 7 of 19



In re     eggﬂﬁﬂ,
B 6D (Ofﬁcial Form 6D)   (12/07)- Cam



                         Debtor
                                                                             Case No.       [3 ’      (64’8”? ?ﬁ/5
                                                                                                                (if known)

                                SCHEDULE D CREDITORS HOLDING SECURED CLAIMS
                                                       —


                                                                       (Continuation Sheet)



 CREDITOR’S NAME AND                      E        >         DATE CLAIM WAS                i.   a          AMOUNT OF CLAIM              UNSECURED
    MAILING ADDRESS                g          a:
                                              E:            INCURRED, NATURE
                                                                                           E    P     a        WITHOUT                  PORTION, IF
                                          E
  INCLUDING ZIP CODE               E-      .9Z                 OF LIEN , AND               L:   g     a    DEDUCTING VALUE                  ANY
    AND AN ACCOUNT                 a      E E E              DESCRIPTION AND               E    B     E     OF COLLATERAL
        NUMBER                                 2           VALUE OF PROPERTY
                                   8      g5                                               E    E?    23
   (See Instructions Above.)       0        "3
                                          g 8
                                                             SUBJECT TO LIEN
                                                                                           8    5:3
                                                                                                      Q
                                          a                                                     :3

ACCOUNT N0.




                                                           VALUE   $
ACCOUNT NO.




                                                           VALUE   3
ACCOUNT N O.




                                                           VALUE   $
ACCOUNT NO.




                                                           VALUE $
ACCOUNT N0.




                                                           VALUE   $
Sheet no.        of       continuation                                   Subtotal   (3))                   $                        $
sheets attached to Schedule of                                 (Total(s) of this page)
Creditors Holding Secured
Claims
                                                                           Total(s) V                      53                       3
                                                              (Use only on last page)
                                                                                                           (Report also on          (If applicable,
                                                                                                           Summary of Schedules.)   report also on
                                                                                                                                    Statistical Summary
                                                                                                                                    of Certain
                                                                                                                                    Liabilities and
                                                                                                                                    Related Data.)
       Case 19-10481-jkf                  Doc 14         Filed 02/12/19 Entered 02/12/19 16:13:15                                              Desc Main
                                                         Document      Page 8 of 19



                                                         W
B6E (Ofﬁcial Fonn 613) (04/13)


          In re        W'W afﬁrm/Lg                                                                            Case No.       I
                                                                                                                                  Ci! [34 g, {72:3
                                 Debtor                                                                                               (ifknown)


         SCHEDULE E CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
                                   —




    A complete list of claims entitled to priority, listed separately by type of priority, is to be set forth on the sheets provided. Only holders of
unsecured claims entitled to priority should be listed in this schedule. In the boxes provided on the attached sheets, state the name, mailing address,
including zip code, and last four digits of the account number, if any, of all entities holding priority claims against the debtor or the property of the
debtor, as of the date of ﬁle ﬁling of the petition. Use a separate continuation sheet for each type of priority and label each with the type of priority.

   The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided if the
debtor chooses to do so. If a minor child is a creditor, state the child's initials and the name and address of the child's parent or guardian, such as
"AB, 3 minor child, by John Doe, guardian," Do not disclose the child's name. See, 1] U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
     If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the
entity on the appropriate schedule of creditors, and complete Schedule H—Codebtors. If a joint petition is ﬁled, state whether the husband, wife,
both of them, or the marital community may be liable on each claim by placing an "H," "W," "J ," or "C" in the column labeled "Husband, Wife,
Joint, or Community."         If the claim is contingent, place an "X" in the column labeled "Contingent." If the claim is unliquidated, place an "X" in
the column labeled "Unliquidated." If the claim is disputed, place an "X" in the column labeled "Disputed." (You may need to place an "X" in more
than one of these three columns.)

    Report the total of claims listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total            of all claims listed on this   Schedule
E in the box labeled “Total” on the last sheet of the completed schedule. Report this total also on the Summmy                of Schedules.

     Report the total of amounts entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts
entitled to priority listed on this Schedule E in the box labeled “Totals” on the last sheet of the completed schedule. Individual debtors with
primarily consumer debts report this total also on the Statistical Summary of Certain Liabilities and Related Data.

    Report the total of amounts Egg entitled to priority listed on each sheet in the box labeled “Subtotals” on each sheet. Report the total of all
amounts not entitled to priority listed on this Schedule E in the box labeled “Totals” on the last sheet of the completed schedule. Individual debtors
with primarily consumer debts report this total also on the Statistical Summary of Certain Liabilities and Related Data.

wheck this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.
TYPES OF PRIORITY CLAIMS               (Check the appropriate box(es) below   if claims in that category are listed on the attached sheets.)

D Domestic Support Obligations
    Claims for domestic support that are owed to or recoverable by a spouse, former spouse, or child of the debtor, or the parent, legal guardian, or
responsible relative of such a child, or a governmental unit to whom such a domestic support claim has been assigned to the extent provided in
11 U.S.C. § 507(a)(1).


D Extensions of credit in an involuntary case
  Claims arising in the ordinary course of the debtor's business or ﬁnancial affairs after the commencement              of the case but before the earlier of the
appointment of a trustee or the order for relief. 11 U.S.C. § 507(a)(3).

D Wages, salaries, and commissions
  Wages, salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions owing to qualifying
independent sales representatives up to $12,475* per person earned within 180 days immediately preceding the ﬁling of the original petition, or the
cessation of business, whichever occurred ﬁmt, to the extent provided in 11 U.S.C. § 507(a)(4).
    Contributions to employee beneﬁt plans

  Money owed to employee beneﬁt plans for services rendered within 180 days immediately preceding the                   ﬁling of the original petition, or the
cessation of business, whichever occurred ﬁrst, to the extent provided in 11 U.S.C. § 507(a)(5).


 * Amount subject to adjustment on 4/01/16, and every three years thereafter with respect to cases commenced on or after the date of adj ustment.
             Case 19-10481-jkf                      Doc 14              Filed 02/12/19 Entered 02/12/19 16:13:15                                       Desc Main
                                                                        Document      Page 9 of 19
B6E (Ofﬁcial Form 6E) (04/13) _ Cont.


In re          $92672?ka Mam                                                    ,                 CaseNo.          [Ci/[5943’] 7K5)
                                   Debtor                                                                                      (if known)

        SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
                                                                                    (Continuation Sheet)

                                                                                                                        Type of Priority for Claims Listed on This Sheet

                                                           .
                               /
             CREDITOR’S NAME,                                  ,4 1:    DATE CLAIM WAS              E                        AMOUNT          AMOUNT           AMOUNT
             MAILING ADDRESS                              E. O. E                                           g
                                                                         INCURRED AND               5       ea
                                                                                                                   c:          0F            ENTITLED            NOT
         INCLUDING ZIP CODE,                              22 E          CONSIDERATION                       3                 CLAIM             TO            ENTITLED
                                                                                                    %              E
        AND ACCOUNT NUMBER                         g      33   go           FOR CLAIM
                                                                                                    E:      5      a                         PRIORITY             TO
          (See instructions above.)                               0                                         2‘
                                                   8      g                                                        Q                                         PRIORITY, IF
                                                   9:                                               g              a:
                                                   3]                                               o       g                                                    ANY
                                                   Q                                                        D
                                                   o
                                                   0

 Account No.




 Account No.




 Account No.




 Account No.




 Sheet no‘   _ of_   continuation sheets attached to Schedule
 Creditors Holding Priority Claims
                                                                of                                       Subtotals)
                                                                                               (Totals of this page)

                                                                                                            Total)
                                                                       (Use only on last page of the completed
                                                                       Schedule B Report also on the Summary
                                                                       of Schedules.)

                                                                                                           Totals)
                                                                       (Use only on last page of the completed
                                                                       Schedule E. If applicable, report also on
                                                                       the Statistical Summary of Certain
                                                                       Liabilities and Related Data.)
         Case 19-10481-jkf                  Doc 14       Filed 02/12/19 Entered 02/12/19 16:13:15                                     Desc Main
                                                         Document     Page 10 of 19

1365




 In re         Ragga/£5?“          g
                                   n
       (Ofﬁcial Form 6E) (04/13) — Cont,




                                 Debtor
                                                   {of/W6“            a            Case No.       i I [Mg/Z
                                                                                                     (if known)
                                                                                                                    (7&5




[:1 Certain farmers      and ﬁshermen

  Claims    of certain fanners   and ﬁshermen, up to $6,150* per farmer or ﬁsherman, against the debtor, as provided in 11 U.S.C.     §    507(a)(6).



D Deposits by individuals
  Claims of individuals up to $2,775* for deposits for the purchase, lease, or rental of property or services for personal, family, or household use,
that were not delivered or provided. 11 U.S.C. § 507(a)(7).



[:1    Taxes and Certain Other Debts Owed to Governmental Units

 Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C.     §   507(a)(8).



E]     Commitments to Maintain the Capital of an Insured Depository Institution

  Claims based on commitments to the FDIC, RTC, Director of the Ofﬁce of Thriﬁ Supervision, Comptroller of the Currency, or Board of
Governors of the Federal Reserve System, or their predecessors or successors, to maintain the capital of an insured depository institution. 11 U.S.C.
§ 507 (a)(9).




[:1 Claims for Death or Personal Injury While Debtor Was Intoxicated

  Claims for death or personal injury resulting from the operation    of a motor vehicle or vessel while the debtor was   intoxicated from using alcohol,   a
drug, or another substance. 11 U.S.C. § 507(a)(10).




* Amounts are subject to adjustment on 4/01/16, and every three years thereafter with respect to cases commenced on or after the date            of
adjustment.




                                                                   continuation sheets attached
             Case 19-10481-jkf                   Doc 14           Filed 02/12/19 Entered 02/12/19 16:13:15                                          Desc Main
                                                                  Document     Page 11 of 19
B 6F (Ofﬁcial Form 6F) (12/07)

                         Word                                                                                               f?" [94%               374$
Inre        Q’QEQWUM
                  Debtor
                                                                           ,                                 CaseNo.
                                                                                                                                               (if known)

          SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
    State the name, mailing address, including zip code, and last four digits of any account number, of all entities holding unsecured claims without priority against
the debtor or the property of the debtor, as of the date of ﬁling of the petition. The complete account number of any account the debtor has with the creditor is
                                                                  if
useful to the trustee and the creditor and may be provided the debtor chooses to do so.             If
                                                                                                 a minor child is a creditor, state the child‘s initials and the name and
address of the child's parent or guardian, such as "AB, 3 minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed.
R. Bankr‘ P. 1007(m). Do not include claims listed in Schedules D and E.              If
                                                                                   all creditors will not ﬁt on this page, use the continuation sheet provided.

    Ifany entity other than a spouse in a joint case may be jointly liable on a claim, place an “X” in the column labeled “Codebtor,” include the entity on the
appropriate schedule of creditors, and complete Schedule H Codebtors. If a joint petition is ﬁled, state whether the husband, wife, both of them, or the marital
                                                                       —




community may be liable on each claim by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.”

     If the claim is contingent, place an “X” in the column labeled “Contingent.” If the claim is unliquidated, place an “X” in the column labeled “Unliquidated.”
If the claim is disputed, place an “X" in the column labeled “Disputed.” (You may need to place an “X” in more than one of these three columns.)
    Report the total of all claims listed on this schedule in the box labeled “Total” on the last sheet of the completed schedule. Report this total also on the
Summary of Schedules and, if the debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary of Certain Liabilities
and Related Data..

    El    Check this box     if debtor has no creditors holdixg unsecured claims to report on this Schedule F.
                                                       Lu"

      CREDITOR’S NAME,                                       3                  DATE CLAIM WAS                              Q                  AMOUNT OF
       MAILING ADDRESS                                 En m
                                                          O                      INCURRED AND
                                                                                                                    E“
                                                                                                                                                 CLAIM
                                                2%
                                                                                                                    Z       E
     INCLUDING ZIP CODE,                                  F: E                 CONSIDERATION FOR                            a:      8
                                                {5     g 2                                                          LL15]



    AND ACCOUNT NUMBER                                                             CLAIM.                           E               5
                                                          a 2                                                               5
                                                       <3
                                                       ag
                                                (1.}
           (See   instructions above.)
                                                8           8              IF CLAIM IS SUBJECT TO                   E       g       %
                                                U      Q                        SETOFF,    so STATE.                0       ,4
                                                                                                                            Z       a
                                                                                                                    0       :3

 ACCOUNT NO.




 ACCOUNT NO‘




 ACCOUNT NO.




 ACCOUNT NO.




                                                                                                                             Subtotal)     S


         continuation sheets attached                                                                                            Total)    3
                                                                                 (Use only on last page of the completed Schedule F.)
                                                             (Report also on Summary of Schedules and, if applicable, on the Statistical
                                                                                   Summary of Certain Liabilities and Related Data.)
           Case 19-10481-jkf                    Doc 14                Filed 02/12/19 Entered 02/12/19 16:13:15                                          Desc Main
                                                                      Document     Page 12 of 19
B 6F (Ofﬁcial Form 6F) (12/07) - Cont.



In re     ﬁggm jﬂM’Wm          Debtor
                                                                            ,                                  Case No.       ('7   ,,
                                                                                                                                          £5)   43/!)
                                                                                                                                              (if known)
                                                                                                                                                        §K§

         SCHEDULE F CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                      —


                                                                                 (Continuation Sheet)



                                                          Lu"

      CREDITOR’S NAME,                                               5::         DATE CLAIM WAS                      {-       Q                     AMOUNT OF
       MAILING ADDRESS
                                               04
                                                          Eﬁ (x
                                                             0                    INCURRED AND                                                        CLAIM
                                               53                                                                    E        E}         E3
     INCLUDING ZIP CODE,                                        E"   E          CONSIDERATION FOR
                                               5          g        2                                                 g        g          F5
    AND ACCOUNT NUMBER                                                                  CLAIM
                                               :2
                                                          :3    52
                                                                *5
                                                                                                                     F3       5          %
          (See instructions above.)
                                               8          m
                                                                   8        IF CLAIM IS SUBJECT TO
                                                                                                                     g       g           a
                                                          E                    SETOFF, so STATE.                     o
                                                                                                                              g
  ACCOUNT NO.




  ACCOUNT NO.




 ACCOUNT NO.




 ACCOUNT NO.




 ACCOUNT NO.




 Sheet no‘          of        continuation sheets   attached                                                                   Subtotal)        $
 to Schedule   of Creditors Holding Unsecured
 Nonpn'ority Claims

                                                                                                                                   Total)       3
                                                                                   (Use only on last page of the completed Schedule F.)
                                                                (Report also on Summary of Schedules and, if applicable on the Statistical
                                                                                      Summary of Certain Liabilities and Related Data.)
Case 19-10481-jkf                   Doc 14    Filed 02/12/19 Entered 02/12/19 16:13:15                                     Desc Main
                                              Document     Page 13 of 19

 B 6G (Ofﬁcial Form   66) (12/07)

 Inre     ﬁWM/{g ’FUZW Debtor
                                                               ,                    CaseNo.      Z?“     [ﬁ4gj ﬂé
                                                                                                         (if known)

        SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES
          Describe all executory contracts of any nature and all unexpired leases of real or personal property. Include any timeshare
     interests. State nature of debtor’s interest in contract, i.e., “Purchaser,” “Agent,” etc. State whether debtor is the lessor or
     lessee of a lease. Provide the names and complete mailing addresses of all other parties to each lease or contract described.      If
     a minor child is a party to one of the leases or contracts, state the child's initials and the name and address of the child's parent
     or guardian, such as “A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and
     Fed. R. Bankr. P. 1007(m).


 E/C‘heck this box if debtor has no executory contracts or unexpired     leases.



          NAME AND MAILING ADDRESS,                                       DESCRIPTION OF CONTRACT OR LEASE AND
              INCLUDING ZIP CODE,                                          NATURE OF DEBTOR’S INTEREST. STATE
    OF OTHER PARTIES TO LEASE OR CONTRACT.                                WHETHER LEASE IS FOR NONRESIDENTIAL
                                                                             REAL PROPERTY. STATE CONTRACT
                                                                          NUMBER OF ANY GOVERNMENT CONTRACT.
        Case 19-10481-jkf               Doc 14         Filed 02/12/19 Entered 02/12/19 16:13:15                                   Desc Main
                                                       Document     Page 14 of 19


         ”WT 7mg W
B 6H (Ofﬁcial Form 6H) (12/07)


I“ re                                                                                             Case No.
                                                                                                                 L9, [£43], (7K5
                        Debtor                                                                                             (if known)

                                                    SCHEDULE H - CODEBTORS
    Provide the information requested concerning any person or entity, other than a spouse in a joint case, that is also liable on any debts listed by the
debtor in the schedules of creditors. Include all guarantors and co-signers. If the debtor resides or resided in a community property state,
commonwealth, or territory (including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or
Wisconsin) within the eight-year period immediately preceding the commencement of the case, identify the name of the debtor’s spouse and of any
fonner spouse who resides or resided with the debtor in the community property state, commonwealth, or territory. Include all names used by the
nondebtor spouse during the eight years immediately preceding the commencement of this case. If a minor child is a codebtor or a creditor, state the
child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the
child's name. See, 11 U‘S.C. §112 and Fed. R. Banlq. P. 1007(m).

meek this box if debtor has no codebtors.
               NAME AND ADDRESS OF CODEBTOR                                               NANIE AND ADDRESS OF CREDITOR
          Case 19-10481-jkf                Doc 14          Filed 02/12/19 Entered 02/12/19 16:13:15                                                 Desc Main
                                                           Document     Page 15 of 19


 Fill in this information to identify your case:


 Debtor1          278W fmég
                   PM Name                  Mldde Name              Last Nama‘

 Debtor 2
 (Spouse. if ﬁling) Hm Name                                         Last Name


 Unﬂed Sta(es Bankruptcy Court for the:                               District of

 Case number
     (If known)
                    LCl, L0 4’? l         ﬁg                                                                    Check if this is:
                                                                                                                DAn amended ﬁling


Ofﬁcial Form B 6|
Schedule I: Your Income
                                                                                                                      W
                                                                                                                BA supplement showing post—petition
                                                                                                                      chapter 13 income as of the following date:



                                                                                                                                                                   12/13

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct infonnatlon. If you are married and not ﬁling jointly, and your spouse Is living with you, Include Information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. 0n the top of any additional pages, write your name and case number (if known). Answer every question.


m
1.     FIII in
                  Describe Employment

             your employment
                                                                          Debtor     1
                                                                                                                                                    '

                                                                                                                                  Debtor 2 or non-filing spouse
       information.                                                                                   ,




       If you have more than one job,
       attach a separate page with
       information about additional       Employment status           a Employed                                                E       Employed
       employers.                                                     D Not employed                                            D Not employed
       Include part-time, seasonal, or
       serf—employed work.

       Occupation may Include student
                                          Occu p ati 0 n
                                                                        M/é         MA1]10/
       or homemaker, if it applies.
                                          Employer's name             mwm  _
                                                                                                           3“    M'
                                          Employer's address         (“3244’
                                                                       Number
                                                                                     Em WWW                                    Number      Street
                                                                                    iutfet




                                                                      WCity
                                                                                             995;,
                                                                                              State
                                                                                                          1923?
                                                                                                          ZIP Code             City                     State   ZIP Code

                                          How long employed there?              3W

m                 Give Details About Monthly Income

      Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write 50 in the space. Include your non—ﬁling
      spouse unless you are separated.
      If you or your non-ﬁling spouse have more than one employer, combine the information for alI employers for that person on the lines
      be|ow. If you need more space, attach a separate sheet to this form.

                                                                                                          For Debtor 1         For Debtor 2 or
                                                                                                                               non-ﬁling spouse
 2.     List monthly gross wages, salary, and commissions (before all payroll                             g"
        deductions). If not paid monthiy, calculate what the monthly wage would be.           2.
                                                                                                      $
                                                                                                                4»!   5             $

 3.     Estimate and list monthly overtime pay.                                               3.   +S         Q               +     5


 4.     Calculate gross Income. Add line 2 + line 3.                                          4.      3%                            $______

Ofﬁcial Form B 6|                                                Schedule I: Your Income                                                                        page   1
Debtor1
                Case 19-10481-jkf


                          hm o/g
                          First Narﬁe
                                                f
                                              Middle Name
                                                                Doc 14


                                                                      “Fiji/$374
                                                                          Las! Name
                                                                                      Filed 02/12/19 Entered 02/12/19 16:13:15
                                                                                      Document     Page 16 of 19




            Copy line 4 here ............................................................................................   9 4.
                                                                                                                                                    For Debtor


                                                                                                                                                     $M
                                                                                                                                                               Case numbermnown;



                                                                                                                                                                                1
                                                                                                                                                                                             [fa/.3


                                                                                                                                                                                        For Debtor 2 or
                                                                                                                                                                                        ngn-ﬁling smuge

                                                                                                                                                                                            $_____,___,,
                                                                                                                                                                                                        Desc Main


                                                                                                                                                                                                      {$43   f   jgg



 5,         List all payroll deductions:
             Sa. Tax,     Medicare, and Social Security deductions                                                            or 5“


             5b. Mandatory              contributions for retirement plans                                                    u:
                                                                                                                                          p'




             5c.   Voluntary contributions for retirement plans                                                               U!    .‘7




             5d‘ Required repayments                 of retirement fund loans                                                 U! o.
                                                                                                                                                   mmmwmmmeﬂ




             59. Insurance                                                                                                    01 9’




                                                                                                                                                               H
                                                                                                                                                                                          mammmmmmm




             5f. Domestic          support obligations                                                                        0'!   ."“




             59. Union dues                                                                                                   U!
                                                                                                                                    :9
             5h. Other deductions. Specify:                      7‘4ny; Fg                                                    o: F”            +                ...        a»


  CD




  .‘1




 8.
        .    Add the payroll deductions. Add lines 53                      + 5b + Sc + 5d + Se


             Calculate tota! monthly take-home pay. Subtract line 6 from line 4.


            List all other income regularly received:
                                                                                                        +5f+ 59 +5h.           0’)




                                                                                                                               7.                  ;
                                                                                                                                                   65



                                                                                                                                                               E!          '


             8a. Net income from rental property and from operating a business,
                   profession, or farm
                   Attach a statement for each property and business showing gross
                   receipts, ordinary and necessary business expenses, and the total
                   monthly net income;
             8b. Interest and dividends
                                                                                                                              8a.
                                                                                                                              8b.
                                                                                                                                                   Ha
                                                                                                                                                   {ﬂ




             Bc,   Family support payments that you, a non-filing spouse, or a dependent
                   regularly receive
                   Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                                   5                                      5
                   settlement, and property settlement.                                                                       8c.
                                                                                                                                                               Hm
             8d. Unemployment compensation                                                                                    8d.                  $                                      $
             Be.   Social Security                                                                                            Se.                  3                  E                   5

             8f. Other government assistance that you regularly receive
                 Include cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (beneﬁts under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                                                                                                                                                   S                  é                   5

                   Specify:                                                                                                   8f.

             89. Pension or retirement income                                                                                 89.                  s                  Q5                  $

             8h. Other monthly income. Specify:                                                                               8h.              +$                                       +5

                                                                                                                                                                      ﬂ
 9.




11.
            Add all other income. Add lines Ba + 8b +

10.Calculate monthly income. Add line 7 + line 9.
                                                                           BC + 8d +




   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-ﬁling spouse.
                                                                                         8e + 8f +89 + 8h.




            State all other regular contributions to the expenses that you list in Schedule J.
            Include contributions from an unmarried partner, members of your household. your dependents, your roommates, and
                                                                                                                               9.



                                                                                                                               10.
                                                                                                                                                   $



                                                                                                                                                   m
                                                                                                                                                               E          L»        +
                                                                                                                                                                                         3


                                                                                                                                                                                          99
                                                                                                                                                                                                               ||


            other friends or relatives.
            Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
            Specify:                                                                                                                                                                                     11.     +   $     é
12.         Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                                                                      éﬂ 2Q»
            Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Reiated Data, if it applies                                                                 12.         $_J_~L~
                                                                                                                                                                                                                     Combined
                                                                                                                                                                                                                     monthly income
 13")" expect an increase or decrease within the year after you file this form?
               A No.

            D Yes. Explain:
Ofﬁcial Form B 6|                                                                             Schedule        1:   Your Income                                                                                           page 2
              Case 19-10481-jkf                       Doc 14           Filed 02/12/19 Entered 02/12/19 16:13:15                                             Desc Main
                                                                       Document     Page 17 of 19



      Fill in this information to identify your case:

      Debtor   1         ”W
                         Fthama
                                                   (Kg/ME;
                                                       Mlddie Name                                                  Check if ““5 is:
      DebtorZ
      (Spouse, if ﬁling) First Name                    We Name                   Lam Name
                                                                                                                    B An amended ﬁling
      United States Bankruptcy Court former                                        Dismc‘   °f
                                                                                                                    DA supplement showing post—petition chapter 13
      Casenumber
      (lfknown)
                              LQ" [D431              m                                                                  expenses as of the following date:
                                                                                                                        MM     l DDI   YYYY

                                                                                                                    DA   separate ﬁling for Debtor 2 because Debtor 2
                                                                                                                        maintains a separate household
 Ofﬁcial Form B 6J
 Schedule J: Your Expenses                                                                                                                                                          12:13

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. 0n the top of any additional pages, write your name and case number



m(If known). Answer every question.



1.
                       Describe Your Household

      Is this a joint case?

      Ego.         Go to line 2‘
      E       Yes. Does Debtor 2 live in a separate household?

                   [3N0
                   D Yes. Debtor          2 must ﬁle a separate Schedule J.

2.     Do you have dependents?

       Do not list Debtor       1   and
                                                    m
                                                    [3   Yes_ Fill out this information
                                                                                                 Dependent“: relationship to
                                                                                           for Debtor 1 or Debtor 2
                                                                                                                                              Dependent’s
                                                                                                                                              age
                                                                                                                                                                        Does dependant llve
                                                                                                                                                                        with you?
       Debtor 2‘                                         each dependent ..........................
      Do not state the dependents’                                                                                                                                  D      No
      names‘                                                                                                                                                        D Yes
                                                                                                                                                                    D      No

                                                                                                                                                                    D Yes
                                                                                                                                                                    D No
                                                                                                                                                                    D Yes
                                                                                                                                                                    D      No

                                                                                                                                                                    D Yes
                                                                                                                                                                    D      No
                                                                                                                                                                           Yes,”

3.    Do your expenses Include
      expenses of people other than                 M      o

      yourself and your dependents?                 B    Y 35



m                  Estimate Your Ongoing Monthly Expenses
Estlmate your expenses as of your bankruptcy filing date unless you are using this form as a supplement In a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this Is a supplemental Schedule Jl check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value                                                                         ,




of such assistance and have included it on Schedule I: Your Income (Ofﬁcial Form 8 6|.)                                                             Your expenses

 4.    The rental or home ownership expenses                    for your residence. Include ﬁrst mortgage payments and
       any rent for the ground or lot                                                                                                  4.
                                                                                                                                                5               Q
        If not included in line 4:
        4a.     Real estate taxes                                                                                                      4a.      $

        4b.     Property, homeownel’s, or renter‘s insurance                                                                           4b.      $
                                                                                                                                                                    '
        4c.     Home maintenance. repair. and upkeep expenses                                                                          40.      $

        4d.     Homeowner’s association or condomlnium dues                                                                            M        $               2
Ofﬁcial Form B 6J                                                        Schedule J: Your Expenses                                                                            page   1
                 Case 19-10481-jkf               Doc 14          Filed 02/12/19 Entered 02/12/19 16:13:15                            Desc Main
                                                                 Document     Page 18 of 19


 Debtor      1
                      mm mwmm
                      First Name    Midde Name       Last Name
                                                                                              Case number (Ifknown)
                                                                                                                            45?»   {9 4371   73.45



21.    Other. Specify:                                                                                                21.   +3


22‘    Your monthly expenses. Add lines 4 through 21.
       The result is your monthly expenses.                                                                           22.
                                                                                                                                    5&4

23.   Calculate your monthly net income.
      23a.        Copy line 12 (your combined monthly income) from Schedule   I.                                  233.
                                                                                                                              5    4%2&i&8
      23b.        Copy your mommy expenses from line 22 above.                                                    23b   ._$         QX€5é3
      23c.        Subtract your monthly expenses from your monthly income.
                                                                                                                              $
                                                                                                                                   2154‘157
                  The result is your monthly net income.                                                          23a




24.   Do you expect an increase or decrease in your expenses within the year after you ﬁle this form?

      For example, do you expect to ﬁnish paying for your car loan within the year or do you expect your
      mon ge payment to increase or decrease because of a modiﬁcation to the terms of your mortgage?

      Eﬂf
      D Yes.            Explain here:




 Ofﬁcial Form B         N                                         Schedule J: Your Expenses                                                  page 3
             Case 19-10481-jkf                     Doc 14          Filed 02/12/19 Entered 02/12/19 16:13:15                                     Desc Main
                                                                   Document     Page 19 of 19


 Debtor      1       WFirst Name
                                       32mg?
                                     Middle Name
                                                      mm
                                                       Last Name
                                                                                                Case number (Afknown)
                                                                                                                              2424643/ 50%

                                                                                                                                     Your expenses


  5.   Additional mortgage payments for your residence, such as home equity loans                                       5.
                                                                                                                               5                  ﬂ
  6.   Utilities:
       Ga.       Electricity, heat, natural gas                                                                         6a.              ,6 62;   4/
       6b.       Water, sewer. garbage collection                                                                       6b.
                                                                                                                                         3%”
                                                                                                                                          “56/
  7.
       6c.

       6d.
                 Telephone, cell phone, lntemet, satellite, and cable services

                 Other. Specify:

       Food and housekeeping supplies
                                                                                                                        6c.

                                                                                                                        6d.

                                                                                                                        7.
                                                                                                                               mammmmm
                                                                                                                                         .351“.
                                                                                                                                            w
                                                                                                                                         [€02
  8‘   Childcare and children‘s education costs                                                                         8.               2175



  9‘   Clothing, laundry, and dry cleaning                                                                              9.
                                                                                                                                         “a
10.    Personal care products and services                                                                              10.
                                                                                                                               (£69



11.    Medical and dental expenses                                                                                      11.

12.



13.

14.


15.
       Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments,

       Entertainment, clubs, recreation, newspapers, magazines, and books
       Charitable contributions and religious donations

       insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life     insurance
                                                                                                                        12.

                                                                                                                        13.

                                                                                                                        14.




                                                                                                                        15a.
                                                                                                                               W
       15b.      HeaIth insurance

       15a Vehicle insurance

       15d.      Other insurance Specify:
                                                                                                                        15b‘

                                                                                                                        15c.

                                                                                                                        15d.
                                                                                                                               “7%
16‘    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.                                                  €29          K
       Specify:                                                                                                         16‘


17.    Installment or lease payments:
       17a Car payments for Vehicle           1                                                                         17a.

       1713‘     Car payments for Vehicle 2                                                                             17b.

       17c.      Other. Specify:                                                                                        17c‘

       17d.      Other. Specify:                                                                                        17d.


18.     Your payments of alimony, maintenance, and support that you did not report as deducted
                                                                                                                         18‘
       from your pay on line 5, Schedule I, Your Income (Official Form B 6|).

19‘    other payments you make to support others who do not live with you.
                                                                                                                         19'
       Specify:

20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a.      Mortgages on other property                                                                            20a.

       20b Real estate taxes                                                                                            20b.

       20a Property. homeowners, or renter’s insurance                                                                  20c.

       20¢ Maintenance, repair, and upkeep expenses                                                                     20d.

       20a. Homeowner's association or condominium dues                                                                 20e‘




 Ofﬁcial Form 8 6J                                                  Schedule J: Your Expenses                                                             page 2
